                         IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

                                   MEDFORD DIVISION


JONELL GRAINGER, as personal
representative of the ESTATE OF
JOSHUA TODD FISCHER,

                 Plaintiff,                                        No. 1:18-cv-01093-CL

       v.                                                          ORDER

JOHN ENSLEY; ROBIN KATTER;
DYLAN ROBERTS; CURRY COUNTY;
JOHN WARD,

            Defendants.
_______________________________________
McSHANE, District Judge.

       Magistrate Judge Mark D. Clarke has filed a Report and Recommendation, ECF No. 37,

concerning Defendants Robin Katter and Dylan Roberts’s Motion to Dismiss, ECF No. 21.

Plaintiff has filed Objections to the Report and Recommendation, ECF No. 43, Defendants Katter

and Roberts have filed a Response to Plaintiff’s Objections, ECF No. 46, and the matter is now

before this Court. The Court has reviewed the file of this case de novo. 28 U.S.C. § 636(b)(1);

McDonnell Douglas Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).




Page 1 – ORDER
        The Court has given this matter de novo review and finds no error. Accordingly, the Court

ADOPTS the Report and Recommendation. Defendants Katter and Roberts’s Motion to Dismiss

is GRANTED in part and DENIED in part as set forth in the Report and Recommendation.

Plaintiff’s first claim, for deprivation of a procedural due process liberty interest in violation of the

Fourteenth Amendment, is dismissed with prejudice. Plaintiff is granted leave to file an amended

complaint within thirty (30) days of the date of this Order to properly specify the amount in

damages sought against the individual defendants named in the Complaint.

         It is so ORDERED and DATED this 6th day of May, 2019.



                                                s/Michael J. McShane
                                                MICHAEL McSHANE
                                                United States District Judge




Page 2 – ORDER
